Exhibit 10.5

 

[g141511kii001.jpg]

Activision Publishing, Inc.

3100 Ocean Park Boulevard

Santa Monica, California 90405

 

June 15, 2005

 

 

Ron Doornink

872 9th Street

Manhattan Beach, CA 90266

 

Dear Ron,

 

Reference is made to your employment agreement dated as of July 22, 2002, as
previously amended by that Amendment No. 1 to employment agreement, effective as
of February 27, 2003 and by that certain letter dated June 1, 2004 (collectively
“Agreement”) with Activision Publishing, Inc. (“Employer”). This is to confirm
our mutual agreement that, with the commencement of Michael Griffith’s
employment with Employer, your title at Employer will be Chairman and that you
will no longer have the titles of President or Chief Executive Officer of
Employer. Except as so amended by this letter, the Agreement remains in full
force and effect.

 

If the forgoing correctly sets forth our mutual understanding, please so
indicate by signing below.

 

Sincerely

 

ACTIVISION PUBLISHING, INC.

 

 

By:

 

/s/ George Rose

 

 

 

 

Sr. Vice President

 

 

 

 

General Counsel

 

 

 

ACCEPTED AND AGREED TO:

 

 

/s/ Ron Doornink

 

 

 

Ron Doornink

 

 

 

--------------------------------------------------------------------------------